Case 1:15-cv-OO725-RSK ECF No. 117 filed 12/11/18 PagelD.667 Page 1 of 2

UN|TED S'rATES DlSTR|CT COURT
WESTERN DlSTR|CT OF MlCHlGAN

LA ANTONETTE ANDERSON,
P|aintiff,

v

HAWORTH, lNC.,
Defendant.

SOUTHERN DIVlS|ON

Case No.: 1:15-cv-0725

HON. RAY KENT

 

Bradley K. G|azier (P35523)
Robert M. Howard (P80740)
BOS & GLAZ|ER, P.L.C.
Attomeys for P|aintiff

990 Monroe Avenue, N.W.
Grand Rapidsl Ml 49503
(616) 458-6814

Andrea C. Bernard (P49209)

C. Ryan Grondzik (P75526)
WARNER NORCROSS & JUDD LLP
Attorneys for Defendant

111 Lyon Street, N.W., Ste. 900
Grand Rapids, Ml 49503

(616) 752-2000

 

PLAINT|FF’S MOT|ON TO AMEND JUDGMENT

P|aintiff, LaAntonette Anderson, by her counsel Bos & G|azier, moves this court to
amend the judgment on the bench verdict entered on November 29, 2018. P|aintist
motion seeks an award for prejudgment interest, costs, and attorney fees. P|aintist motion
is supported by the brief in support of motion to amend judgment filed contemporaneously
with this motion. Defendant Haworth, |nc. concurs and stipulates to the amount of
prejudgment interest, costs, and the amount of attorney fees, but reserves its right to

appeal the court's ruling as to the underlying merits and judgment dated November 29,

2018. A certificate of concurrence is attached.

00141186.WPD

Case 1:15-cv-OO725-RSK ECF No. 117 filed 12/11/18 PagelD.668 Page 2 of 2

Dated: December 11, 2018

00141186.WPD

BOS & GLAZ|ER, P.L.C.
Attorneys for P|aintiff

By: /s/ Bradlev K. Glazier
Bradley K. G|azier (P35523)
Robert M. Howard (P80740)

BUS|NESS ADDRESS:
990 Monroe Avenue, N.W.
Grand Rapids, M| 49503
(616) 458-6814

